Case 2:20-cv-12296-DPH-RSW ECF No. 8, PageID.298 Filed 11/23/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

RASSET LAHDIR,

      Petitioner,                Civil No. 2:20-cv-12296
                                 HONORABLE DENISE PAGE HOOD
v.                               CHIEF UNITED STATES DISTRICT JUDGE

JOHN CHRISTIANSEN,

     Respondent,
____________________________________/

           OPINION AND ORDER GRANTING RESPONDENT’S
               MOTION TO ENLARGE RESPONSE TIME

      Before the Court is respondent’s motion to enlarge response time, in which

respondent requests an extension of time to file a responsive pleading to the petition

for writ of habeas corpus. For the reasons stated below, the motion to enlarge

response time is GRANTED.

      A federal court has discretion in extending the time for a state to file a response

to a habeas corpus petition. See Whitfield v. Martin, 157 F. Supp. 2d 758, 761 (E.D.

Mich. 2001). Rule 4 of the Rules Governing Section 2254 cases gives a federal court

discretion to take into account various factors such as the respondent’s workload and

availability of transcripts before determining the time when an answer must be made.

See Kramer v. Jenkins, 108 F.R.D. 429, 432 (N.D. Ill. 1985). This Court finds that

                                           1
Case 2:20-cv-12296-DPH-RSW ECF No. 8, PageID.299 Filed 11/23/20 Page 2 of 2




ninety days is a reasonable time in which to request a response in this case, taking

into account the complexity of the petition, the ability of the respondent to acquire

the relevant documentary evidence, and the current caseload of the Attorney

General’s Office. See Hudson v. Helman, 948 F. Supp. 810, 811 (C.D. Ill. 1996).

      IT IS HEREBY ORDERED that Respondent’s Motion for Enlargement of

Time (ECF No. 7) is GRANTED. Respondent shall have ninety (90) days from the

date of this order to file an answer to the petition for writ of habeas corpus and the

Rule 5 materials.

                                       s/Denise Page Hood
                                       Chief Judge, United States District


Dated: November 23, 2020




                                          2
